Citation Nr: 1703612	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the November 4, 2008 decision of the Board of Veterans' Appeals (Board) that found the Veteran was eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing but denied the claim for special home adaptation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The moving party had active service from September 1960 to August 1968 and from March 1981 to September 1992.  

This matter arises as an exercise of the Board's original jurisdiction under 38 U.S.C.A. § 7111 (West 2016) pursuant to the motion by the moving party alleging clear and unmistakable error (CUE) in the November 4, 2008 Board decision. 


FINDINGS OF FACT

1.  In a decision dated November 4, 2008, the Board found that the Veteran was eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing on the basis that service-connected disabilities effectively resulted in loss of use of both lower extremities; the claim for special home adaptation was denied as the greater benefit of specially adapted housing was granted. 

2.  The Board's November 2008 decision was not based on CUE.


CONCLUSION OF LAW

The requirements for revision of the Board's November 2008 decision on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 U.S.C.A. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 (1998), the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The moving party's motion for review or revision was filed with the Board in February 2015. 

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Before addressing the merits of the Veteran's CUE claim, the Board must determine whether the motion alleging CUE meets specific pleading requirements.  See 38 C.F.R. §§ 20.1400-1411.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a).

Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements set forth in this paragraph shall be denied.  Id. 

In this case, the moving party has not met the requirements of 38 C.F.R. § 20.1404(a).  While his motion for CUE that was dated January 29, 2015 included his name and the date of the Board decision, it did not include the applicable Department of Veterans Affairs file number.  Thus, the motion itself did not comply with the requirements of 38 C.F.R. § 20.1404(a).  Although attachments submitted with his motion included the applicable Department of Veterans Affairs file number that is in dispute, it remains that the applicable Department of Veterans Affairs file number of the case decided by the Board on November 4, 2008 was not included in the actual motion for CUE as required under 38 C.F.R. § 20.1404(a).  

The Board further notes that it is not clear that the moving party has not met the requirements of 38 C.F.R. § 20.1404(b).  To that end, the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

Here, the moving party contends that the November 4, 2008 Board decision was clearly and unmistakably erroneous because it did not reference certain evidence pertaining to his peripheral neuropathy and that an examination report dated in June 2008 was never reviewed or considered in his "LOU" (loss of use) claim.  He argues that there was more than enough evidence to grant his "LOU" claim as requested on his VA Form 9 and that the "LOU" claim was never addressed by the Board.  The moving party essentially argues CUE related to the effective date assigned for the grant of service connection for his peripheral neuropathy claim.   

As addressed below, the Veteran is arguing CUE based upon issues which were not jurisdictionally before the Board in November 2008.  Nonetheless, the Board will sympathetically interpret the Veteran's CUE allegations for purposes of meeting the pleading requirements. 

Although the moving party claims that the Board failed to consider evidence regarding his peripheral neuropathy claim and essentially did not adjudicate the claim as he requested in his VA Form 9, the Board notes that the only issue before the Board at the time of the November 4, 2008 decision was that of entitlement to a certificate of eligibility for specially adapted housing, or a certificate of eligibility for, a special home adaptation grant.  The Veteran was denied special home adaptation and specially adapted housing in an April 2005 rating decision.  He submitted a notice of disagreement to that denial in December 2005 and Statement of the Case was issued in June 2007.  The RO received the Veteran's VA Form 9 Substantive Appeal in June 2007.  At that time, the Veteran expressed that the only issue that was in doubt was the loss of both extremities which he proceeded to address.  

In a July 2008 rating decision, service connection was peripheral neuropathy was denied.  In an October 2008 rating decision, however, service connection for diabetes mellitus was granted and service connection for peripheral neuropathy of the left and right lower extremities was established as related to the service-connected disability of diabetes mellitus type II.  The Veteran was notified of the decision October 30, 2008.  When the Board issued its November 4, 2008 decision, there was no correspondence indicating disagreement with the October 2008 grant of service connection for peripheral neuropathy in the record.  Thus, at the time of the November 2008 Board decision, the only issue that was before the Board was the issue of entitlement to a certificate of eligibility for specially adapted housing, or a certificate of eligibility for, a special home adaptation grant.  

Notably, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's decision need only focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the November 2008 decision, the Board specifically found that the Veteran was eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing on the basis that service-connected disabilities effectively resulted in loss of use of both lower extremities.  In so doing, the Board cited to multiple medical examination reports supporting this finding.  As loss of use of both lower extremities was found, the Board had no need to cite to every source of evidence supporting this finding, to include peripheral neuropathy as opposed to the service-connected arachnoid-cyst related balance problems relied upon by the Board.  Thus, there was no outcome determinative error as loss of use of both lower extremities due to service-connected disabilities was found by the Board in the November 2008 decision - leading to the award of assistance eligibility under 38 U.S.C.A. § 2101(a) for specially adapted housing.

Notably, the Veteran does not present any argument that the denial of special home adaptation grant under 38 U.S.C.A. § 2101(b) constituted legal error.

Rather, the Veteran appears to express disagreement with the effective date assigned for the grant of service connection for peripheral neuropathy.  However, the Board had no jurisdiction in November 2008 over the issue of the effective date of award of service connection for peripheral neuropathy - its jurisdiction was limited to eligibility for benefits under 38 U.S.C.A. § 2101.  Thus, none of the errors cited by the Veteran in his motion for CUE relate to the issue decided by the Board on November 4, 2008.  Furthermore, the Veteran has not specified why the result would have been manifestly different but for any alleged error.  To prove the existence of CUE, the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  The moving party has not done so as the benefit sought on appeal in November 2008 had been granted in full.

Accordingly, the Board concludes that the criteria for revision or reversal of the Board's November 2008 decision on the basis of CUE are not met.

With regard to CUE motions, the Board notes that the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell v. Principi, 3 Vet. App. 310 (1992) ) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).


ORDER

The motion for reversal or revision of the November 4, 2008 Board decision on the grounds of CUE is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


